Exhibit 10.29

PIPER JAFFRAY COMPANIES

MUTUAL FUND RESTRICTED SHARE INVESTMENT PLAN

 

1. Plan and Purpose.

Piper Jaffray Companies (the “Company”) has established the Piper Jaffray
Companies Mutual Fund Restricted Share Investment Plan (the “Plan”) to enable
the Company to attract, retain, motivate and reward key employees, and to
increase the awareness of the products and services offered by affiliates of the
Company, by allowing employees to invest a portion of the incentive compensation
they otherwise would receive in the form of restricted stock or other equity
instead in mutual fund interests of funds managed by affiliates of the Company.

 

2. Nature of the Plan.

The Plan provides for restricted property transfers subject to Section 83 of the
Internal Revenue Code of 1986, as amended (“Code”). Because Section 83 of the
Code applies, awards and payments hereunder are not subject to Section 409A of
the Code.

 

3. Eligibility.

The Plan shall be available to U.S. employees (each an “Employee”) of the
Company and its subsidiaries (an “Affiliate”) who are eligible to receive, and
do receive, a restricted stock or other equity grant under the Piper Jaffray
Companies Amended 2003 Annual and Long-Term Incentive Plan.

 

4. Elections To Receive Restricted Mutual Fund Shares.

(a) Election. An Employee who is eligible under this Plan may elect to receive a
portion of the award that would otherwise have been made to the Employee under
the Piper Jaffray Companies Amended 2003 Annual and Long-Term Incentive Plan
(the “Long-Term Incentive Plan”) in the form of restricted stock or other
equity, instead in the form of restricted shares of selected mutual funds
managed by an Affiliate of the Company (referred to as “Restricted Mutual Fund
Shares”).

(b) Form of the Election. Any such election shall be made at such time, on such
form and in accordance with such rules as may be prescribed for this purpose by
the Company. While an Employee is not required to elect to receive any portion
of an award in Restricted Mutual Fund Shares, an election to receive a portion
of an award in Restricted Mutual Fund Shares must relate to at least ten percent
(10%) and not more than fifty percent (50%) of his or her award under the
Long-Term Incentive Plan.

(c) No Reallocation. Unless otherwise determined by the Company, no reallocation
in the selected mutual funds shall be permitted after the Employee has completed
and submitted the election form and the deadline for the submitting election
forms, if any, has passed. Such election by the Employee shall also be
irrevocable.



--------------------------------------------------------------------------------

5. Mutual Funds Distributed As Restricted Mutual Fund Shares.

The Company shall select the mutual funds in which Restricted Mutual Fund Shares
will be issued from among the mutual funds that are managed by an Affiliate of
the Company, and may add to, remove or substitute funds at the sole discretion
of the Company.

 

6. Terms of the Restricted Mutual Fund Shares.

An Employee who makes an election to receive Restricted Mutual Fund Shares shall
be issued and required to execute a Mutual Fund Restricted Share Agreement
(“Agreement”) in the form attached hereto as Exhibit A, which shall set forth
the terms applicable to such Restricted Mutual Fund Shares.

 

7. Administration.

(a) Administration and Discretionary Authority. The Company shall administer the
Plan and awards under the Plan. The Global Head of Human Capital of the Company
shall have the full and final discretionary authority and responsibility to
interpret and construe the Plan and the Agreements, to adopt and revise rules
and policies relating to the Plan and to make any other determinations necessary
or advisable for the administration of the Plan and awards under the Plan. The
interpretations and determinations of the Global Head of Human Capital shall be
binding on all persons, including Employees. By electing to receive Restricted
Mutual Fund Shares, the Employee is agreeing that the interpretations and
determinations of the Global Head of Human Capital be given deference in all
courts to the greatest extent allowed under law, and that they not be overturned
or set aside by any court unless found to be arbitrary and capricious, or made
in bad faith.

(b) Correction of Errors. Errors may occur in the administration and operation
of the Plan, and the Company reserves the power to cause such equitable
adjustments to be made to correct for such errors as it considers appropriate.
Such adjustments will be final and binding on all persons.

 

8. Amendment and Termination.

(a) Amendment. The Company may amend the Plan or any Agreement at any time and
for any reason by action of the Compensation Committee of the Board of
Directors, or the Chief Executive Officer of the Company. However, the Company
may not amend the Plan or any Agreement in a manner that has the effect of
reducing any outstanding award (an award that has been granted but not yet
paid), except for an amendment that is required by law or for which the failure
to adopt the amendment would have adverse tax consequences to the Employee.

(b) Termination. The Company may terminate the Plan at any time and issue no
further Restricted Mutual Fund Shares.

 

2



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) No Assignment of Benefits. Rights and benefits under this Plan with respect
to an Employee may not be alienated, assigned, transferred, pledged or
hypothecated by any person, at any time, or to any person whatsoever.

(b) Withholding. An Employee must make appropriate arrangements with the Company
or an Affiliate of the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the awards under the Plan. If no other arrangements
are made, the Company or Affiliate may provide, at its discretion, for such
withholding and tax payments as may be required, including, without limitation,
by the reduction of other amounts payable to the Employee.

(c) Successors of Company. The rights and obligations of the Company or an
Affiliate of the Company under the Plan will inure to the benefit of, and will
be binding upon, the successors and assigns of the Company or any Affiliate.

(d) No Employment Rights. Nothing contained in the Plan or any Agreement, nor
any action taken hereunder, will be construed as a contract of employment or as
giving any Employee any right to continued employment with the Company or any
Affiliate of the Company.

(e) Modification by Employment or Similar Agreement. The Company or an Affiliate
of the Company may be a party to an employment or similar agreement with an
Employee, the terms of which may enhance or modify in some respect the benefits
provided under this Plan, including, but not necessarily limited to, an
enhancement to or modification of the benefit amount, payment forms and/or other
rights and features of the Plan. The Plan consists only of this document and
other documents contemplated under this document, but not including such
employment or similar agreement; and accordingly, any contractual rights that an
Employee may have to any enhancement or modification called for under an
employment or similar agreement are rights that derive from such agreement and
not under the Plan.

(f) Governing Law. The Plan and all Awards granted and actions taken thereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws thereof.

(g) Gender, Singular and Plural. All pronouns and any variations thereof will be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

(h) Captions. The captions of the articles, paragraphs and sections of this
document are for convenience only and will not control or affect the meaning or
construction of any of its provisions.

(i) Validity. In the event any provision of the Plan or any Agreement is held
invalid, void or unenforceable, the same will not affect, in any respect
whatsoever, the validity of any other provisions of the Plan.

 

3



--------------------------------------------------------------------------------

(j) Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan or any Agreement will not operate or be construed as a waiver of any
subsequent breach by that Employee or any other Employee.

(k) Notice. Any notice or filing required or permitted to be given to the
Company or the Employee under the Plan or any Agreement will be sufficient if in
writing and hand delivered, or sent by registered or certified mail, in the case
of Company, to the principal office of Company, directed to the attention of the
Head of Human Resources, and in the case of the Employee, to the last known
address of the Employee indicated on the employment records of Company. Such
notice will be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Company may be permitted by electronic
communication according to specifications established by the Company.

 

4